Miller, J.:
This is a suit upon five promissory notes made by the defendant to his own order, indorsed by him and before maturity delivered to the plaintiff’s assignor. The notes were signed by the defendant in West Virginia and, with certain stock collateral, were sent to Boston to be negotiated for the purpose of paying the defendant’s subscriptions to the capital stock of a corporation of which he was president. The notes were made without interest, but the principal sum included an amount for interest equal to the amount of dividends then being paid on the preferred stock, pledged as security, which amounted to eight and four-tenths per cent on the sum required to pay the defendant’s subscriptions. It is claimed that, pursuant to certain provisions of the laws of West Virginia which were put in evidence, the notes are void as to any excess of interest above six per cent. We do not deem it necessary to decide whether the agreement was one to pay interest in excess of six per cent, or whether the defendant failed to prove that the case was not within the exception of the statute, for the reason that we are of the opinion that the case is governed by the laws of Massachusetts. The note was negotiated in Boston, where the defendant procured it to be sent for the purpose of having it negotiated, The fact that he signed it in West Virginia is of no consequence. It had its inception in Boston. (Tilden v. Blair, 88 U. S. [21 Wall.] 241; Hooley v. Talcott, 129 App. Div. 233.)
It was not an abuse of discretion to deny the defendant’s motion to withdraw a juror, and for leave to apply to Special Term to amend the answer for the purpose of setting up matters which did not constitute a defense, even if there were no other reasons for denying the motion.
The judgment should be affirmed, with costs.
Ingraham, P. J., McLaughlin, Laughlin and Clarice, JJ., concurred.
Judgment affirmed, with costs.